Citation Nr: 1759524	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-06 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1963 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 

In September 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1.  It is reasonable to find that the Veteran served in the Republic of Vietnam.   

2.  The Veteran's prostate cancer is presumed to be due to exposure to herbicides in service. 


CONCLUSION OF LAW

The criteria for service connection for prostate cancer are met. 38 U.S.C. §§ 1110, 1112, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for specific diseases associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, despite any lack of evidence of such disease during service provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma. 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6).  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i).
 
A veteran must have been present on the landmass or inland waterways of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure.  Haas v. Peake, 525 F.3d 1168 (2008).  Service on a deep-water naval vessel in waters off the shore of Vietnam does not constitute service in the Republic of Vietnam.  Id. at 1193-97; see also Gray v. McDonald, 27 Vet. App. 313 (2015).  

The Veteran asserts that his prostate cancer is a result of herbicide exposure in service.  The evidence shows that the Veteran has a diagnosis of prostate cancer.  See Private Treatment Records.  The issue that remains disputed is whether the Veteran had service on the landmass or inland waterways of Vietnam.  To this end the evidence is conflicting. 
The Veteran has continually stated that he was present on the land mass of Vietnam - specifically in the Cam Ranh Air Force Base.  See February 2014 VA Form 9; September 2016 VA Hearing Transcript.     

The Veteran's personnel records show that he was awarded a Vietnam Service Medal but do not indicate that the Veteran served on the landmass or inland waterways of Vietnam.  Notably, his personnel records indicate that his last duty assignment was in the 415th Munitions Maintenance Squadron (415th MMS) and he had a periods of foreign temporary sea duty from October 1965 to January 1966.  

In addition, the RO attempted to verify the Veteran's assertion by contacting the Defense Personnel Records Information Retrieval System (DPRIS).  In response the DPRIS indicated that a July through December 1965 historical report submitted by the 15th tactical Fighter Wing (15 TFW), the higher headquarters of the 415th MMS indicated that the 43rd Tactical Fighter Squadron was deployed to Cam Ranh Bay, scheduled to arrive on November 1, 1965.  However, the history did not report personnel from 415th MMS being deployed to South Vietnam.  See also April 2012 Memorandum.  

In support of his assertion, the Veteran submitted the DD 214s and affidavits from two fellow Veteran's, F.T.M. and D.J.F., indicating that they served in the same unit as the Veteran and spent time with him at Cam Ranh Bay Air Force Base.  He reported that they performed duties of loading and otherwise dealing with munitions on the McDonald Douglas F-4 Phantom II Jets Fighters.  Notably, the DD 214s of F.T.M. and D.J.F. indicate that they served in 415th MMS during the same period as the Veteran.  

These are facts that the Veteran, F.T.M., and D.J.F. are competent to relate, and accepting them to be true places the evidence in relative equipoise as to whether the Veteran had service in Vietnam.

Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran was present on the landmass of Vietnam and is presumed to have been exposed to herbicides.  Accordingly, service connection for prostate cancer on a presumptive basis is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for prostate cancer is granted.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


